DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A first device for electromagnetic structural characterization, comprising:
	a controller having a near-field electromagnetic transmitter and a communications interface, wherein the controller is configured to:
	send a near-field signal, over the near-field electromagnetic transmitter, that causes the near-field electromagnetic transmitter to generate both a first electrical near-field (E1) and a first magnetic near-field (H1),
	receive, over the communications interface, data representing a second electrical near-field (E2) and a second magnetic near-field (H2) received by a near-field electromagnetic receiver in a second device in response to the first electrical near-field (E1) and the first magnetic near-field (H1) generated by the first device, wherein the first electrical near-field (E1) and the first magnetic near-field (H1) correspond to when the near-field electromagnetic transmitter is configured to be at a first location proximate to a structure and the second electrical near-field (E2) and the second magnetic near-field (H2) correspond to when the near-field electromagnetic receiver of the second device is configured to be at a second location proximate to the structure, 	

	calculate a path impedance based upon a difference between the transmitted field impedance and the received field impedance and a factor depending upon the shape of or substances within the structure, wherein the path impedance is interpreted as a distance between the first location and the second location, and
a user interface and the controller is configured to manipulate the user interface based on the path impedance.

5. (Previously Presented) The device of claim 1, further comprising: performing the path impedance calculations based on absolute values of each field's signal strength.

6. (Currently Amended) The device of claim 1, wherein a variation in the path impedance over time is based on a change in the distance between the near-field electromagnetic transmitter in the first device and the near-field electromagnetic receiver in the second device and the change in the distance between the near-field electromagnetic transmitter and the near-field electromagnetic receiver is interpreted as a change in a posture of the structure, wherein the structure is a biological structure.

8. (Cancelled)

9. (Previously Presented) The device of claim 1, wherein the path impedance is based on a set of substances within the structure.

path impedance over time is based on a change in substances within the biological structure, and the change in the substances within the structure is based on a change in a health condition of an organ or tissue within the biological structure.

13. (Currently Amended) The device of claim 1, further comprising: performing the path impedance calculations based on both amplitude and phase values of each near-field's signal strength.

19. (Currently Amended) A first device for near-field electromagnetic structural characterization, the first device comprising a controller having a near-field electromagnetic receiver and a communications interface, wherein the controller is configured to:
	receive, over the communications interface, data representing a first electrical near-field (E1) and a first magnetic near-field (H1) generated by a near-field electromagnetic transmitter in a first device,
	receive, from the near-field electromagnetic receiver, a second electrical near-field (E2) and a second magnetic near-field (H2) received by a near-field electromagnetic receiver in a second device in response to the first electrical near-field (E1) and the first magnetic near-field (H1) generated by the first device, wherein the first electrical near-field (E1) and the first magnetic near-field (H1) correspond to when the near-field electromagnetic transmitter in the first device is configured to be at a first location proximate to a structure and the second electrical near-field (E2) and the second magnetic near-field (H2) correspond to when the near-field electromagnetic receiver in the second device is configured to be at a second location proximate to the structure,
	calculate a transmitted field impedance based upon E1/H1 and a received field impedance based upon E2/H2, and
 and a factor depending upon the shape of or substances within the structure, wherein the path impedance is interpreted as a distance between the first location and the second location,
a user interface and the controller is configured to manipulate the user interface based on the path impedance.

20. (Currently Amended) A first device for electromagnetic structural characterization, the first device comprising:
	a near-field electromagnetic transmitter configured to generate a first electrical near-field (E1) and a first magnetic near-field (H1);
	a communications interface configured to receive a second electrical near-field (E2) and a second magnetic near-field (H2) from a near-field electromagnetic receiver in a second device in response to the first electrical near-field (E1) and the first magnetic near-field (H1) generated by the first device;
	a controller coupled to the near-field electromagnetic transmitter and the communications interface, wherein the first electrical near-field (E1) and the first magnetic near-field (H1) correspond to when the near-field electromagnetic transmitter in the first device is configured to be at a first location proximate to a structure and the second electrical near-field (E2) and the second magnetic near-field (H2) correspond to when the near-field electromagnetic receiver in the second device is configured to be at a second location proximate to the structure; and wherein the controller is configured to:
	calculate a transmitted field impedance based upon E1/H1 and a received field impedance based upon E2/H2, and
	determine a path impedance based upon a difference between the transmitted field impedance and the received field impedance and a factor depending upon the shape of or substances within the structure, wherein the path impedance is interpreted as a distance between the first location and the second location, and
a user interface and the controller is configured to manipulate the user interface based on the path impedance.
Authorization for this examiner’s amendment was given in an interview with Eric J. Nuss (Attorney of Record) on 11/18/2021.

Withdrawn Objections
The objection made to claim 19 has been withdrawn pursuant of the Examiner’s Amendments above.
Withdrawn Rejections
The rejections of claims 1, 3-16 and 18 under 35 U.S.C. 103 have been withdrawn pursuant of the Examiner’s Amendments above.

Allowable Subject Matter
Claims 1, 3-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“send a near-field signal, over the near-field electromagnetic transmitter, that causes the near-field electromagnetic transmitter to generate both a first electrical near-field (E1) and a first magnetic near-field (H1),  
	receive, over the communications interface, data representing a second electrical near-field (E2) and a second magnetic near-field (H2) received by a near-field electromagnetic receiver in a second device in response to the first electrical near-field (E1) and the first magnetic near-field (H1) generated by the first device…calculate a path impedance based upon a difference between the transmitted field impedance and the received field impedance and a factor depending upon the shape of or substances within the structure, wherein the path impedance is interpreted as a distance between the first location and the second location” as required by claim 1; “receive, over the communications interface, data representing a first electrical near-field (E1) and a first magnetic near-field (H1) generated by a near-field electromagnetic transmitter in a first device, receive, from the near-field electromagnetic receiver, a second electrical near-field (E2) and a second magnetic near-field (H2) received by a near-field electromagnetic receiver in a second device in response to the first electrical near-field (E1) and the first magnetic near-field (H1) generated by the first device…determine a path impedance based upon a difference between the transmitted field impedance and the received field impedance and a factor depending upon the shape of or substances within the structure, wherein the path impedance is interpreted as a distance between the first location and the second location” as required by claim 19; and “a communications interface configured to receive a second electrical near-field (E2) and a second magnetic near-field (H2) from a near-field electromagnetic receiver in a second device in response to the first electrical near-field (E1) and the first magnetic near-field (H1) generated by the first device; a controller coupled to the near-field electromagnetic transmitter and the communications interface, wherein the first electrical near-field (E1) and the first magnetic near-field (H1) correspond to when the near-field electromagnetic transmitter in the first device is configured to be at a first location proximate to a structure and the second electrical near-field (E2) and the second magnetic near-field (H2) correspond to when the near-field electromagnetic receiver in the second device is configured to be at a second location proximate to the structure…determine a path impedance based upon a difference between the transmitted field impedance and the received field impedance and a factor depending upon the shape of or substances within the structure, wherein the path impedance is interpreted as a distance between the first location and the second location” as required by claim 20.
Dependent claims 1, 3-7, 9-16 and 18 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for providing simplified system for monitoring regions of interest of a patient in both clinical and or at home settings.
Prior art US 3789834 teaches a system for investigating physiological phenomena using impedance measurements. However, it fails to teach determination of the path impedance using both path impedances calculated at two locations using electrical and magnetic field measurements at those two locations as recited in the limitations above.
Prior art US 20160235334 teaches a system for calculating impedance between two lengths but fails to teach determination of the path impedance using both path impedances calculated at two locations using electrical and magnetic field measurements at those two locations as recited in the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793       


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793